Citation Nr: 1545549	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  08-30 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Indianapolis, Indiana Department of Veterans Affairs Regional Office (RO).  

A June 2012 Board decision denied a compensable rating for bilateral hearing loss disability.  The Veteran appealed the June 2012 decision to the United States Court of Appeals for Veteran's Claims and in a May 2013 order, the Court granted a Joint Motion for Remand, vacating the Board's June 2012 decision and remanding the case to the Board for action consistent with the Joint Motion.  The claim was remanded by the Board in October 2013 and September 2014 for additional development.  


FINDINGS OF FACT

1.  Prior to December 10, 2013, the Veteran's hearing was no worse than Level I in the right ear and no worse than Level IV in the left ear.  

2.  Beginning December 10, 2013, the Veteran's hearing was a Level II in the right ear and no worse than Level V in the left ear.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but not higher, for bilateral hearing loss disability beginning December 10, 2013, but not earlier, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in May 2006 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2006 letter also provided the Veteran with appropriate notice of the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA and private medical treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2015).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2015).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2015).

Puretone threshold average, as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) )(2015).

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone thresholds are 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a March 2007 VA examination, the Veteran reported that he had difficulty hearing in background noise and trouble hearing the television and when on the telephone.  He reported that he required the use of a hearing aid, but due to frequent right ear infections, he could not always wear it.  On examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
40
60
LEFT
15
20
40
70
70

Average puretone thresholds were 34 in the right ear and 50 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 80 percent in the left ear.  The examiner assigned a diagnosis of mild to moderately severe sensorineural hearing loss (SNHL) in the right ear and mild to severe SNHL in the left ear.  The examiner noted that the Veteran's speech discrimination scores were excellent in the right ear and good in the left.  

At an October 2009 VA examination, the Veteran reported that his symptoms were the same as his March 2007 VA examination, in that he had trouble hearing in background noise and trouble hearing the television and when on the telephone.  He reported that when he had a flare-up of his otitis media, his hearing acuity would decrease.  On examination, puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
50
55
LEFT
20
20
45
70
75

Average puretone thresholds were 35 in the right ear and 53 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 80 percent in the left ear.  The examiner noted the Veteran's continued diagnosis of bilateral SNHL and explained that it was possible that when a middle ear issue flared-up, like an ear infection, it could cause a fluctuation in overall hearing acuity until the condition improved, at which point the hearing acuity would also likely improve.  The examiner noted that there was no way to determine if the Veteran had decreased hearing acuity during ear infections as audiograms were not conducted every time he sought treatment for an ear infection.  

At a December 2013 VA examination, the Veteran reported he had difficulty hearing in background noise, trouble hearing the television, and trouble hearing when on the phone.  On examination, puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
70
70
LEFT
50
50
75
85
85

Average puretone thresholds were 54 in the right ear and 74 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 82 percent in the left ear.  The examiner reviewed the entirety of the Veteran's claims file in conjunction with the VA examination, including a January 2010 treatment record that noted a decrease in speech discrimination scores bilaterally, but reported that the there had been no change in the Veteran's hearing sensitivity since his last evaluation.

At a May 2015 VA examination, the Veteran reported that his bilateral hearing loss did not impact his life support activities, such as grocery shopping and driving.  He reported that telephone use was difficult and communicating with friends and family was hindered due to bilateral hearing loss disability.  He reported that his bilateral hearing loss did not prevent him from working, but that when at work, he had difficulty communicating with his supervisors and peers.  On examination, puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
75
75
LEFT
20
25
60
75
75

Average puretone thresholds were 40 in the right ear and 59 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  The examiner diagnosed bilateral SNHL.  

Also of record are VA outpatient treatment records that show the Veteran receives somewhat consistent treatment for ear disabilities, including bilateral hearing loss disability.  Of particular note are January 2010 and May 2013 VA audiological consultation notes which document findings inconsistent with the VA examination reports of record.  Specifically, the January 2010 treatment record notes that the Veteran did not have any significant change in hearing sensitivity since his last VA evaluation and noted speech discrimination scores of 80 percent in the right ear and 68 percent in the left ear.  The Mary 2013 treatment record notes that the Veteran had suffered a significant change in hearing acuity since the January 2010 consultation and reported that there had been threshold shifts at various decibel levels, but did not provide the actual measured levels from the May 2013 test or the January 2010 test for comparison.  The May 2013 record also noted speech discrimination scores of 65 percent in the right ear and 72 percent in the left ear, an improvement since the January 2010 consultation.  

Upon review of the January 2010 and May 2013 VA outpatient audiological consultation notes, the Board finds that neither consultation note is adequate for rating purposes.  Neither the January 2020 nor the May 2013 consultation reports contain the exact measured decibel loss caused by the Veteran's bilateral hearing loss.  These measurements are necessary in order to determine the full level of the Veteran's hearing acuity and to properly rate his disability.  Further, neither the January 2010 nor the May 2013audiologists noted if the CNC word list was used to obtain the documented speech discrimination scores, as is required by VA regulation.  The speech discrimination scores from both consultations are not only inconsistent with each other, but also inconsistent with all the scores reported on prior and subsequent VA examinations.  Therefore, the Board finds that the January 2010 and May 2013 audiology consultation reports are inadequate to assist in assigning a rating for the Veteran's bilateral hearing loss disability.

Additionally, in support of the claim, the Veteran has submitted lay statements which document reports that his bilateral hearing loss disability is worse when he is suffering from flare-ups of his service-connected otitis media.  He has reported that during those times, his wife helps him with business related calls.  

The Board notes that none of the above audiological results qualify as an exceptional pattern of hearing impairment.  Applying the values, prior to December 10, 2013, to the rating criteria results in a numeric designation of, at worst, level I in the right ear and level IV in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating prior to December 10, 2013.

Applying the values, from December 10, 2013, through May 6, 2015, to the rating criteria results in a numeric designation of, at worst, level II in the right ear and level V in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating from December 10, 2013 through May 6, 2015.  

Applying the values, from May 7, 2015, to the rating criteria results in a numeric designation of, at worst, level I in the right ear and level III in the left ear, indicating some improvement in the Veteran's hearing acuity.  38 C.F.R. § 4.85, Table VI (2015).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent disability rating for the period beginning May 7, 2015.  While the Board notes that those results indicate some improvement in the Veteran's bilateral hearing loss disability, there is no medical evidence to suggest that a sustained improvement has been demonstrated to warrant the assignment of a 0 percent rating from May 7, 2015.  In fact, treatment records, although not valid for rating purposes, suggest that there was not improvement.  Therefore, the Board finds that the audiological results of record since December 10, 2013, which support the assignment of a 10 percent rating, are more persuasive.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of hearing loss disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities, to include otitis media.  Notably, the Board has considered the Veteran's reports that his bilateral hearing loss disability is worse when suffering from a flare-up of otitis media.  However, the record indicates the flare-ups are sporadic and not shown to produce a permanent worsening of bilateral hearing loss disability to warrant an extra-schedular rating.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned by the currently assigned ratings.  Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial compensable rating for bilateral hearing loss disability prior to December 10, 2013.  However, the Board finds that the evidence supports the assignment of a 10 percent rating, but not higher, for bilateral hearing loss disability as of December 10, 2013, but not earlier.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a compensable rating for bilateral hearing loss disability prior to December 10, 2013, is denied.

Entitlement to a rating of 10 percent, but not higher, for bilateral hearing loss disability as of December 10, 2013, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


